TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00080-CV



                                        K. A. V., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




           FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-18-000880, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING


                                              ORDER


PER CURIAM

               Appellant K.A.V. filed her notice of appeal on February 6, 2019. The appellate

record was complete on February 20, 2019, making appellant’s brief due on March 12, 2019. To

date, appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order Harry Wade Deckard to file appellant’s brief no later than

April 10, 2019. If the brief is not filed by that date, counsel may be required to show cause why

he should not be held in contempt of court.
              It is ordered on March 26, 2019.

Before Chief Justice Rose, Justices Kelly and Smith




                                                 2